Case 1:19-cv-23260-MGC Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:19-CV-23260

 EDUARDO GONZALEZ,

        Plaintiff,

 vs.

 EL FARO BAKERY, INC. and
 BARBARA MOLLINEDO,

       Defendants.
 ______________________________/

                     COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

        Plaintiff, Eduardo Gonzalez, sues Defendants, El Faro Bakery, Inc. and Barbara

 Mollinedo, as follows:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Eduardo Gonzalez, is a sui juris resident of Miami-Dade County,

 Florida, who is over 18 years old.

        2.      Plaintiff was a non-exempt employee of Defendants.

        3.      Plaintiff consents to join in this lawsuit.

        4.      Defendant, El Faro Bakery, Inc., is a for profit Florida corporation that is sui

 juris and has operated its business here, in Miami-Dade County, Florida, at all times material.

        5.      Defendant, Barbara Mollinedo, was and is an owner and operator of the

 corporate Defendant for the relevant time period. She ran its day-to-day operations, had

 supervisory authority over Plaintiff, hired and/or fired Plaintiff, and was partially or totally

 responsible for paying Plaintiff’s wages.

                                                    1


                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23260-MGC Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 6



         6.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

 that term “employer” is defined by 29 U.S.C. §203 (d).

         7.      Both Defendants employed Plaintiff.

         8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331, as

 Plaintiff’s principal claim for relief arises from a federal statute, namely the Fair Labor Standards

 Act of 1938 (as amended), 29 U.S.C. §203 et seq. (the “FLSA”).

         9.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) because

 Defendants transact business in Miami-Dade County, maintain their office and principal place of

 business and/or live in Miami-Dade County, and also employed Plaintiff in Miami-Dade

 County, with most of the actions complained of occurring within Miami-Dade County.

                           Common Background Factual Allegations

         10.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.

         11.     In particular, Defendants own an operate a bakery that utilizes wheat products,

 baking products, baking powders, ovens, oils, materials, and supplies to produce fresh and frozen

 breads, cakes, rolls and pastries.

         12.     Defendants have been at all times an enterprise engaged in interstate commerce in

 the course of their marketing, preparation, cooking, and sale of foodstuffs, baked goods, and

 products that have moved through interstate commerce.




                                                     2


                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-23260-MGC Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 6



         13.       Defendants cooked, prepared, and stored perishables while using machinery,

 appliances, refrigeration goods, freezers, supplies and materials that also have moved through

 interstate commerce.

         14.       Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and routinely use telephonic transmissions going outside

 of the State of Florida to conduct business, and transmit electronic information through

 computers, the internet, via email, and otherwise outside of the State of Florida in the course of

 their business.

         15.       Defendants also market, sell, and ship their products to customers located outside

 of the State of Florida.

         16.       Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period and/or more than $125,000

 for each relevant annual fiscal quarter.

         17.       Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants.

         18.       In particular, Plaintiff worked for Defendants making “batters” to be used to make

 Defendants’ finished products.

         19.       Plaintiff’s work involved handling and mixing food, ingredients, flour, baking

 soda, and other food-grade ingredients that traveled through interstate commerce prior to his

 using them in his baking process. Afterwards, the finished baking products would be placed into

 the stream of interstate commerce.


                                                      3


                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-23260-MGC Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 6



         20.    Defendants agreed to pay Plaintiff at a rate of $10.00 per hour for each hour he

 worked.

         21.    Plaintiff worked for Defendants from approximately January 2018 to July 19,

 2019.

         22.    To the extent that records exist regarding the exact dates and times of Plaintiff’s

 employment exist, as well as the records of payment for same, such records are in the exclusive

 custody of Defendants.

         23.    Plaintiff’s “regular” shift for Defendants was from approximately 5:00 a.m. to 4:30

 p.m., Monday through Friday, although the actual times that he started and stopped working

 each day varied.

         24.    Plaintiff routinely worked more than 40 hours per week hours for Defendants, at

 an average of 54 to 56 hours per week

         25.    Although Defendants knew or reasonably should have known that Plaintiff

 worked more than 40 hours per week, Defendants did not pay Plaintiff overtime pay calculated

 at one and one-half times his regular rate of pay for the overtime hours he worked and instead

 paid him at his regular hourly rate for all hours worked.

         26.    Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for all overtime hours worked violated the Federal Wages Laws of the

 United States, they intentionally misled Plaintiff to believe that Defendants were not required to

 pay overtime, and/or Defendants concocted a scheme pursuant to which they deprived Plaintiff

 of the over time pay earned, and then failed to timely correct their violation after having known

 and been put in notice of same.


                                                    4


                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23260-MGC Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 6



         27.        Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty/liquidated damages, plus all attorney’s fees and costs.

         28.        Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         29.        Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

       WHEREFORE Plaintiff, Eduardo Gonzzlez, demands the entry of a judgment in his favor

 and against Defendants, El Faro Bakery, Inc. and Barbara Mollinedo, jointly and severally, after

 trial by jury and as follows:

               a.     That Plaintiff recover compensatory overtime wage damages and an equal

                      amount of liquidated damages as provided under the law and in 29 U.S.C. §

                      216(b) – or interest on the unpaid wages if no liquidated damages are awarded;

               b.     That Plaintiff recover pre-judgment interest on all unpaid overtime wages if the

                      Court does not award liquidated damages;

               c.     That Plaintiff recover an award of reasonable attorneys fees, costs, and

                      expenses pursuant to the FLSA;

               d.     That Plaintiff recover all interest allowed by law;

               e.     That Defendants be Ordered to make Plaintiff whole by providing appropriate

                      overtime pay and other benefits wrongly denied in an amount to be shown at

                      trial and other affirmative relief;

               f.     That the Court declare Defendants to be in willful violation of the overtime

                      provisions of the FLSA; and

               g.     Such other and further relief as the Court deems just and proper.
                                                     5


                             7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:19-cv-23260-MGC Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 6



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

       Dated this 5th day of August 2019.

                                                        Respectfully Submitted,

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        Counsel for Plaintiff
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884




                                                   6


                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
